Determination of respondent Housing Authority, dated October 23, 1997, dismissing petitioner from her position as a Supervisor of Housing Caretakers, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Phyllis Gangel-Jacob, J.], entered on or about December 15, 1999), dismissed, without costs.
Substantial evidence supports respondent’s findings that petitioner possessed and used illicit drugs, and knowingly permitted her son to use the apartment leased to her by the Housing Authority for the sale of drugs. No basis exists to disturb respondent’s findings of credibility (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The penalty of dismissal does not shock our sense of fairness. Concur — Williams, J. P., Tom, Andrias, Lerner and Saxe, JJ.